1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MICHAEL EUGENE SCOTT,                       Case No. CV 18-6221-JLS (KK)
11                             Plaintiff,
12                        v.                      ORDER ACCEPTING IN PART
                                                  FINDINGS AND
13    CARSON SHERIFF DEPT., ET AL.,               RECOMMENDATION OF UNITED
                                                  STATES MAGISTRATE JUDGE
14                             Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Third Amended
18   Complaint, the relevant records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which defendant McGee has objected. The Court agrees
21   with defendant McGee’s objection and concludes that because Plaintiff was a released
22   probationer and not a convicted and sentenced inmate, as a matter of law he may not
23   assert an Eighth Amendment excessive force claim. Accordingly, Plaintiff’s excessive
24   force claim pursuant to the Eighth Amendment is DISMISSED. In all other respects,
25   the Court accepts the findings and recommendation of the Magistrate Judge.
26   //
27   //
28   //
 1         IT IS THEREFORE ORDERED that the Motion to Dismiss filed by
 2   defendant Dr. Jones is DENIED. The Motion to Dismiss filed by defendant McGee
 3   is GRANTED as to Plaintiff’s Eighth Amendment excessive force claim, and
 4   DENIED as to his Fourteenth Amendment excessive force claim.
 5
 6
     Dated: 01/30/2020
 7
 8                                   HONORABLE JOSEPHINE L. STATON
                                     United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          2
